PER CURIAM.
Defendant, a juvenile, appeals from his sentence for grand theft.
Defendant’s first point on appeal is that restitution was improper. We disagree. See J.S.H. v. State, 472 So.2d 737, 738 (Fla.1985).
Defendant’s second point, which the state concedes, is that the written order should conform to the trial court’s oral pronouncement of twenty-four hours of community service work and that the term of community control should be specified m accordance with F.R. v. State, 473 So.2d 785 (Fla. 2d DCA 1985). We agree.
The cause is remanded for correction of the sentence in accordance with this opinion.
LEHAN, A.C.J., SANDERLIN, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.